DETAILED ACTION
This office action is in response to applicant's communication filed on 01/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 9, 11 and 20 are amended
Claim 10 is canceled
Claims 1-9 and 11-20 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-9, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wragg (US 2017/0242935 A1) in view of Pressly (“TSPad: A Tablet-PC Based Application for Annotation and Collaboration on Time Series Data”, 2008).

Regarding claim 1, 
Wragg teaches A managed historian of a distributed historian system, the managed historian comprising: (“managed historian” equivalent to “IIoT machine”; “distributed historian system” equivalent to “system 100…, implementing an IIoT” in paragraphs [0020], [0021])
a historian processor, the historian processor communicatively coupled, via a communications network, to one or more data collectors within a continuous process and to one or more user computing devices; a database storage account communicatively coupled to the historian processor, (“processors” in FIG.12, [0099]; “communicatively coupled, via a communications network” equivalent to “cloud connectivity”, “connectivity services” in paragraph [0021], “communication 964” in FIG. 12; “data collectors” equivalent to “industrial assets” in paragraph [0020] & [0021]; “continuous process” equivalent to “near-real-time processing” in paragraph [0021] and “continuous stream of information flows” in paragraph [0043]; “user computing devices” equivalent to “client computers” in paragraph [0021]; “database storage account” equivalent to “data module”, “data infrastructure” in paragraph [0021], FIG. 1, “Turbine 1 Historian” in paragraph [0097], FIG. 10)
the database storage account storing a plurality of tags, wherein each tag represents an attribute of the continuous process, and wherein each tag has a value that is variable over a time range; and (“plurality of tags” equivalent to “Popover Tool tip”, “information pertaining to the data points… presented in a popover window”; “attribute of the continuous process” equivalent to “time series component of an application…”; “value that is variable over a time range” equivalent to “selected data point… inlet pressure of Turbine 1 and the inlet pressure of Turbine 2” in paragraph [0095] and FIG. 8)
a computer-readable storage medium communicatively coupled to the historian processor, the computer-readable storage medium storing one or more processor-executable instructions, said processor-executable instructions including instructions, when executed by the historian processor, instantiating a worker role instance configured to: (“machine-readable storage instances of the services” in paragraph [0045])
receive, from a first user computing device of the one or more user computing devices, a comment describing the value of at least one tag of the plurality of tags at a particular time within the time range of the tag, wherein the tag is displayed on the at least one user computing device during the receiving, (this limitation is equivalent to “receiving customizations pertaining to the presenting of the time series data, the customizations including annotations relating to the time series data, and sharing a snapshot of the time series data and the customizations” in paragraph [0099], and “an analyst may look at multiple (…sets) of time series data overlaid in various ways. An anomaly may be detected based on the analytics performed. The analyst (e.g., working in an "analyst" or "reporting" context) may then annotate the sets of time series data” in paragraph [0058], FIG. 3)
associate the received comment with the tag at the particular time, (equivalent to “An annotation stream… may be synchronized with event data and other metadata for viewing along with the corresponding time series data…” in paragraph [0059])
store the received comment in a flexible data structure in the database storage account such that (“flexible data structure” equivalent to “graph database” in paragraph [0040])
the comment is provided in association with the tag at the particular time in response to a display request for the tag from the one or more user computing devices, and share, over the communications network, the stored comment with a second user computing device,... (equivalent to “the time series data component configures one or more processors of a second device to, at least, upon an accessing of the shared snapshot, present the snapshot in a user interface of the second device based on a second context” in paragraph [0099]; Also see para [0111]).  

Wragg does not expressly teach ...wherein the stored comment is editable by the first user computing device and the second user computing device 
However, Pressly teaches ...wherein the comment is editable by the first user computing device and the at least second user computing device (section 4.1: “One type of user is a regular user: one who can add, edit, and delete their own annotations. The other type of user is an administrator, who can: add, edit, and delete anyone’s annotations, other users, and datasets for the application. The user interface will automatically make certain administrator functions available if the logged in user is an administrator”, section 4.2: “....When a user wishes to annotate something, he or she must first select whose annotations to work on. The choices available are the annotations of other researchers or the user’s own annotations...” and Figure 2: “...an area to enter text concerning this waveform” teach annotations/ text (comment) entered by one user being editable by another user (administrator) or same user, from user’s device and/or a different computing device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Pressly and enable comments to be editable by multiple user Pressly in section 1).

Regarding claim 2, 
Wragg as modified by Pressly teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wragg further teaches The managed historian of claim 1, wherein the worker role instance receives the comment via a representational state transfer (REST) interface (equivalent to “asset service provides Representational State Transfer (REST) APIs” in paragraph [0039] and “service may communicate (…via a specific API) with a user interface” in paragraph [0046]).

Regarding claim 7, 
Wragg as modified by Pressly teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wragg further teaches The managed historian of claim 1, wherein the comment includes at least one of a textual description, a hyperlink to another tag, an attachment, and an image (equivalent to “The analyst… may then annotate the sets of time series data and save a snapshot for inclusion as an attachment to a case” in paragraph [0058]).

Regarding claim 8, 
Wragg as modified by Pressly teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wragg further teaches The managed historian of claim 1, wherein the comment is private to the first user computing device (equivalent to “presenting of the snapshot in the user interface of the second device includes hiding some of the annotations or time series data based on the security permissions” in paragraph [0101].

Regarding claim 9, 
Wragg as modified by Pressly teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wragg further teaches The managed historian of claim 1, wherein the sharing of the comment is based on a location security of the at least one tag associated with the comment (equivalent to “Users may be alerted that some data cannot be presented to them based on their security level” and “depending on the other user's context, some data may be hidden from the user or presented in a different way within the user interface component accessed by the other user. For example, if the other user does not have security permissions that are equal or greater to the user who saved the snapshot, the other user may not have access to the same data...” in paragraph [0050], “presenting of the snapshot includes incorporating information pertaining to an industrial asset that is within a geographical range of the second device” in paragraph [0104]).


Wragg teaches A computer-implemented method of automatically associating comments with tags in a managed historian of a distributed historian system, the method comprising: 
receiving, by a worker role instance from a user computing device, a comment describing a value of a process tag at a time within a time range selected via the user computing device, wherein the worker role instance executes on a historian processor communicatively coupled to the user computing device via a communications network, wherein the process tag represents an attribute of a continuous process, wherein the value of the process tag is variable over the time range; (this limitation is equivalent to “receiving customizations pertaining to the presenting of the time series data, the customizations including annotations relating to the time series data, and sharing a snapshot of the time series data and the customizations” in paragraph [0099], and “an analyst may look at multiple (…sets) of time series data overlaid in various ways. An anomaly may be detected based on the analytics performed. The analyst (e.g., working in an "analyst" or "reporting" context) may then annotate the sets of time series data” in paragraph [0058], FIG. 3)
associating, by the worker role instance, the received comment with the process tag at the selected time; (equivalent to “An annotation stream… may be synchronized with event data and other metadata for viewing along with the corresponding time series data…” in paragraph [0059])
storing, by the worker role instance, the received comment in a flexible data structure of a database communicatively coupled to the historian processor; (“flexible data structure” equivalent to “graph database” in paragraph [0040])
providing, by the worker role instance, the comment in association with the tag at the selected time in response to a display request for the tag from the user computing device; and (equivalent to “the time series data component configures one or more processors of a second device to, at least, upon an accessing of the shared snapshot, present the snapshot in a user interface of the second device based on a second context” in paragraph [0099])
sharing access, over the communications network, to the comment with at least a second user computing device based on a location security of the process tag associated with the comment (equivalent to “Users may be alerted that some data cannot be presented to them based on their security level”, “depending on the other user's context, some data may be hidden from the user or presented in a different way within the user interface component accessed by the other user. For example, if the other user does not have security permissions that are equal or greater to the user who saved the snapshot, the other user may not have access to the same data...” in paragraph [0050], “presenting of the snapshot includes incorporating information pertaining to an industrial asset that is within a geographical range of the second device” in paragraph [0104], and see para[0111]).
	
Wragg does not expressly teach ...wherein the stored comment is editable by the first user computing device and the at least second user computing device 
However, Pressly teaches ...wherein the comment is editable by the first user computing device and the at least second user computing device (section 4.1: “One type of user is a regular user: one who can add, edit, and delete their own annotations. The other type of user is an administrator, who can: add, edit, and delete anyone’s annotations, other users, and datasets for the application. The user interface will automatically make certain administrator functions available if the logged in user is an administrator”, section 4.2: “....When a user wishes to annotate something, he or she must first select whose annotations to work on. The choices available are the annotations of other researchers or the user’s own annotations...” and Figure 2: “...an area to enter text concerning this waveform” teach annotations/ text (comment) entered by one user being editable by another user (administrator) or same user, from user’s device and/or a different computing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Pressly and enable comments to be editable by multiple user computing devices, as doing so would enable a distributed method for researchers to collaborate on the analysis of time series data (Pressly in section 1).

Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Regarding claim 19, 
Wragg as modified by Pressly teaches all the claimed limitations as set forth in the rejection of claim 11 above.
Pressly further teaches The method of claim 11, further comprising editing the comment based on edits received from the user computing device or the at least second user computing device (section 4.1: “One type of user is a regular user: one who can add, edit, and delete their own annotations. The other type of user is an administrator, who can: add, edit, and delete anyone’s annotations, other users, and datasets for the application. The user interface will automatically make certain administrator functions available if the logged in user is an administrator”, section 4.2: “....When a user wishes to annotate something, he or she must first select whose annotations to work on. The choices available are the annotations of other researchers or the user’s own annotations...” and Figure 2: “...an area to enter text concerning this waveform” teach annotations/ text (comment) entered by one user being editable by another user (administrator) or same user, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Pressly and enable editing comments based on edits received from different user computing devices, as doing so would enable a distributed method for researchers to collaborate on the analysis of time series data (Pressly in section 1).

Regarding claim 20, 
Wragg teaches A system, comprising: a first user computing device; a second user computing device; one or more data collectors within a continuous process; a database storage account, (“user computing devices” equivalent to “client computers” in paragraph [0021]; “data collectors” equivalent to “industrial assets” in paragraph [0020] & [0021]; “continuous process” equivalent to “near-real-time processing” in paragraph [0021] and “continuous stream of information flows” in paragraph [0043]; “database storage account” equivalent to “data module”, “data infrastructure” in paragraph [0021], FIG. 1, “Turbine 1 Historian” in paragraph [0097], FIG. 10)
the database storage account storing a plurality of tags, wherein each tag represents an attribute of the continuous process, and wherein each tag has a value that is variable over a time range; and (“plurality of tags” equivalent to “Popover Tool tip”, “information pertaining to the data points… presented in a popover window”; “attribute of the continuous process” equivalent to “time series component of an application…”; “value that is variable over a time range” equivalent to “selected data point… inlet pressure of Turbine 1 and the inlet pressure of Turbine 2” in paragraph [0095] and FIG. 8)
a distributed historian system communicatively coupled, via a communications network, to the first user computing device, the second user computing device, the one or more data collectors, and the database storage account, the distributed historian system including a worker role instance configured to: (“communicatively coupled, via a communications network” equivalent to “cloud connectivity”, “connectivity services” in paragraph [0021], “communication 964” in FIG. 12; “worker role instance” equivalent to “instances of the services” in paragraph [0045])
receive, from the first user computing device, a comment describing the value of at least one tag of the plurality of tags at a particular time within the time range of the tag, wherein the tag is displayed on the first user computing device during the receiving, (this limitation is equivalent to “receiving customizations pertaining to the presenting of the time series data, the customizations including annotations relating to the time series data, and sharing a snapshot of the time series data and the customizations” in paragraph [0099], and “an analyst may look at multiple (…sets) of time series data overlaid in various ways. An anomaly may be detected based on the analytics performed. The analyst (e.g., working in an "analyst" or "reporting" context) may then annotate the sets of time series data” in paragraph [0058], FIG. 3)
associate the received comment with the tag at the particular time, (equivalent to “An annotation stream… may be synchronized with event data and other metadata for viewing along with the corresponding time series data…” in paragraph [0059])
store the received comment in a flexible data structure in the database storage account, (“flexible data structure” equivalent to “graph database” in paragraph [0040])
share access to the stored comment with the second user computing device based on a location security of the process tag associated with the comment, ...and (equivalent to “Users may be alerted that some data cannot be presented to them based on their security level” and “depending on the other user's context, some data may be hidden from the user or presented in a different way within the user interface component accessed by the other user. For example, if the other user does not have security permissions that are equal or greater to the user who saved the snapshot, the other user may not have access to the same data...” in paragraph [0050]
provide the shared comment in association with the tag at the particular time in response to a display request for the tag from the second user computing device (equivalent to “the time series data component configures one or more processors of a second device to, at least, upon an accessing of the shared snapshot, present the snapshot in a user interface of the second device based on a second context” in paragraph [0099]).

Wragg does not expressly teach ...wherein the stored comment is editable by the first user computing device and the at least second user computing device 
However, Pressly teaches ...wherein the comment is editable by the first user computing device and the at least second user computing device (section 4.1: “One type of user is a regular user: one who can add, edit, and delete their own annotations. The other type of user is an administrator, who can: add, edit, and delete anyone’s annotations, other users, and datasets for the application. The user interface will automatically make certain administrator functions available if the logged in user is an administrator”, section 4.2: “....When a user wishes to annotate something, he or she must first select whose annotations to work on. The choices available are the annotations of other researchers or the user’s own annotations...” and Figure 2: “...an area to enter text concerning this waveform” teach annotations/ text (comment) entered by one user being editable by another user (administrator) or same user, from user’s device and/or a different computing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Pressly and enable comments to be editable by multiple user computing devices, as doing so would enable a distributed method for researchers to collaborate on the analysis of time series data (Pressly in section 1).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wragg in view of Pressly and Krishnamoorthy (US 10,108,669 B1).

Regarding claim 3, 
Wragg as modified by Pressly teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wragg does not teach “The managed historian of claim 1, wherein the received comment is stored in a container of the database storage account, wherein the container spans one or more physical partitions of the database storage account, and wherein each physical partition is allocated to a tenant identifier within the managed historian”
Krishnamoorthy teaches the received comment is stored in a container of the database storage account, wherein the container spans one or more physical partitions of the database storage account, and wherein each physical partition is allocated to a tenant identifier within the managed historian (equivalent to “Data entered by the tenants and data generated by the application for the tenants, in response to data entered by tenants, are stored in the data storage unit” in col. 3 lines 34-36; “associate a unique tenant identifier with each tenant, and to partition data tables based on tenant identifier, such that a particular partition comprises data associated with only a particular tenant identifier” in col. 4 lines 16-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Krishnamoorthy and enable storing comments in a specific physical partition of a data store based on the tenant identifier associated with the comments. Doing so would improve performance of accessing a particular data record within the Krishnamoorthy col. 3 lines 19-23).

Regarding claim 4, 
Wragg as modified by Pressly and Krishnamoorthy teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Krishnamoorthy further teaches The managed historian of claim 3, wherein the comment includes a partition key, and the database stores the comment in one of the physical partitions based on a hash of the partition key thereof (equivalent to “a data record is stored in a metadata table associating the custom sub partition key with the tenant identifier associated with the tenant-level-partition of the default sub partition… custom sub partition key is an application-level key and determined at the application level of a system, and may be associated with data attributes or application functionality” in col. 4 lines 46-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Krishnamoorthy and enable the application through which comments are entered to incorporate a partition key that can be used to determine the sub partition to store the comment in. Doing so would improve performance of accessing a particular data record within the data table and improve performance of data store operations such as inserting, modifying or deleting data records (Krishnamoorthy col. 3 lines 19-23).


Wragg as modified by Pressly and Krishnamoorthy teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Krishnamoorthy further teaches The managed historian of claim 4, wherein the comment is stored in the same physical partition as other comments having the same hashed partition key (equivalent to “For each custom sub partition key corresponding to the sub partition, a record associating the key with a data attribute and a particular tenant identifier associated with the particular partition is stored in a meta-data table. In response to a data access query, data storage unit is queried using a custom sub partition key stored in the metadata table” in col. 2 lines 61-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Krishnamoorthy and enable storing comments in the same physical partition as other comments having the same partition key. Doing so would improve performance of accessing a particular data record within the data table and improve performance of data store operations such as inserting, modifying or deleting data records (Krishnamoorthy col. 3 lines 19-23).

Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.



Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wragg in view of Pressly and Heaton (US 8,392,419 B2).

Regarding claim 6, 
Wragg teaches The managed historian of claim 1, but does not teach “wherein the comment includes a hashtag value therein such that the comment is provided in response to a search request for the hashtag value from the one or more user computing devices”
Heaton teaches wherein the comment includes a hashtag value therein such that the comment is provided in response to a search request for the hashtag value from the one or more user computing devices (equivalent to “Tags impose flexible descriptions on the data. A user is thereby able to… search for all elements that carry the same descriptive Tag” in col.2 lines 34-38; “Tag feature… enables grouping and indexing of user-specified data objects (i.e. Data Memos) based on user-created keywords (i.e. the user defined tags)” in col. 29 lines 2-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wragg to incorporate the teachings of Heaton and enable comments to include user-defined tags or Heaton in col. 29 lines 6-9).

Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heaton (US 2011/0191343 A1) discloses a computer research tool for the organization, visualization and analysis of metabolic-related clinical data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145